DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-20 are considered eligible subject matter.  Claims 1, 13 and 16 cannot be interpreted as an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the image" in line 15.  It is unclear as to which image the applicant is referring to.
Claim 1 recites the limitations "the type" and “the color” in lines 16-17.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation "the peanut maturity grade" in line 19. IT is unclear as to which maturity grade applicant is referring to.
Claim 11 recites the limitation "the peanut placement makers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 12 recite the limitation “can be” in line 3.  It is unclear if the peanuts are placed or not.
Claim 13 recites the limitations "the type" and “the color” in line 11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the peanut" in line 11.  It is unclear as to which peanut the applicant is referring to as many different peanuts are claimed, i.e. “peanuts” of “the plurality of sample peanuts”, “each peanut”, “peanut” from “the type of peanut”, etc.
Claim 13 recite the limitation “the peanut maturity grade of that peanut” in line 13.  IT is unclear as to which peanut and maturity grade the applicant is referring to.
Claim 16 recites the limitation "the corner markers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the image" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the image" in lines 13 and 17. IT is unclear as to which image the applicant is referring to.
Claim 16 recites the limitations "the type" and “the color” in lines 17-18.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "the peanut maturity grade" in line 19. IT is unclear as to which maturity grade applicant is referring to.
Claim 18 recites the limitation “can be” in line 3.  It is unclear if the peanuts are placed or not.
Claim 19 recite the limitations “the one or more images” in line 4, “the analyzing” in line 5, “the plurality of peanuts” in lines6-7, “the peanut” in line 8, “the peanut maturity grade” in line 9, “the optimal dig times” in the second to last line” and “the plurality of sample peanuts” in the last two lines.  It is unclear as to what the applicant is referring to, since many of these terms were newly claimed in claim 19 and also claimed in claim 16.  It is unclear as to which term the applicant is referring to.
Claim 19 recite the limitation “that peanut” in line 10.  IT is unclear as to which peanut the applicant is referring to.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-20 contain allowable subject matter.
Claim 1 contains allowable subject matter regarding the peanut calibration card comprising the claimed configuration and calibration bar, then using the images from the calibration card in the claimed PMDA method to detect the plurality of peanuts, 
Claim 13 contains allowable subject matter regarding capturing the images of the sample peanuts arranged as claimed on the claimed calibration card with the claimed color gradient calibration card, analyzing the images by automatically calibrating and adjusting for lighting effects using the color gradient calibration bar, automatically detecting the plurality of peanuts. Automatically assigning a peanut maturity grade to each peanut based on type and color, as claimed, and automatically determining the claimed optimal dig time based on maturity, then generating the claimed report.
Claim 16 contains allowable subject matter regarding the system with the claimed calibration card with the alignment and calibration patches, wherein at least two of the corner alignments comprise the claimed embedded calibration information, and the placement of peanuts as claimed, the computing device carrying out the claimed PMDA of receiving the one or more images from the cameras, aligning the one or more images in real-time, detecting the plurality of peanuts from the one or more images, automatically calibrating and adjusting as claimed, analyzing the one or more images and independently assigning a peanut maturity grade to each peanut of the plurality of peanuts based on the claimed type and color as compared to the color calibration information, determining an optimal dig time for each of the plurality of peanuts based 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5702703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        10/18/2021